Wade, C. J.,
dissenting. I hold, with the majority of the court, that the declarations of the driver were properly excluded, but as to the other branch of the case I have serious doubts as to the correctness of the decision and express my own views upon the question as follows:
*526Tbe general tbongb not tbe uniform doctrine of tbe laws is that, where tbe plaintiff in a case of tbis character proves bis journey on tbe coach, the accident and the damages be has suffered, be thereby makes a prima facie case against tbe coach owner or proprietor, and that negligence on tbe part of such owner is thereby implied and presumed, and tbe burden is upon him to rebut such presumption.
In tbe case of Christie v. Griggs, 2 Camp. 79, Chief Justice MaNsfeblp says: “I think tbe plaintiff has made aprima facie case by proving bis going on the coach, tbe accident and tbe damage be has suffered. It now lies on tbe other side to show that tbe coach was as good a coach as could be made, and that tbe driver was as skillful a driver as could anywhere be found * * * When the breaking down or overturning of a coach is proved, negligence on tbe part of tbe owner is implied. He has always tbe means to rebut tbis presumption, if it be unfounded, and it is now incumbent on tbe defendant to make out that tbe damage in tbis case arose from what tbe law considers a mere accident.”
Tbe case of Stokes v. Saltonstall, 13 Pet. 181, decided by tbe supreme court of tbe United States, and which therefore may well be taken as our guide here,' sustains tbe decision in Christie v. Griggs and substantially decides that where tbe plaintiff proves bis going on tbe coach, tbe accident and tbe injury, negligence on tbe part of the defendant is presumed and can only be rebutted by proof.
Many other cases might be cited to tbe same effect. See Ware v. Gay, 11 Pick. 106; Stockton v. Frey, 4 Gill. 406; McKenney v. Neil, 1 McLean, 540; Farish v. Reigle, 11 Gratt. 697; Brehm v. Great West. R. R. Co., 34 Barb. 256 ; Fairchild v. Cal. Stage Co., 13 Cal. 599; Ingalls v. Bills, 9 Metc. 1.
Granting that these cases conclusively establish tbe doctrine that proof of tbe accident and tbe injury raises tbe presumption of negligence against the defendant which must be rebutted by proof, there is nothing in any of the books requiring tbis proof to come from tbe defendant only. Tbe plaintiff himself, by bis own evidence, may overthrow and destroy tbe presumption in proving tbe drcumstances attending tbe accident.
Tbe overturning of a stage-coach, or other accident, is always *527the result of antecedent causes, and these causes must always give character to the result. A stage-coach may be overturned and occasion injury to the passenger without the fault or neglect of the proprietor or his agent; or by reason of such fault or negligence ; or because of the fault or carelessness of the.passenger; or in consequence of his contributory negligence, and the character to attach to such accident, the presumptions therefrom arising, and the liability thereby resulting are determined, not by the result alone but by the causes that produced it. And if the plaintiff takes it upon himself to show these causes, and thereby exonerates the defendant from all blame, he destroys the presumption which the bare proof of the overturning of the coach creates.
Now in the cases we have cited in which it is held that the presumption of negligence is fastened upon the defendant by proof of the accident and the injury, it will be seen that the attending facts and circumstances reasonably and naturally raise such presumption, as in the case of Christie v. Griggs, where the coach wás overturned, and the injury resulted by reason of the breaking of an axeltree. Here the presumption must rest upon the attending cause rather than upon the bare fact that the coach overturned. And so in almost every other reported case wherein it is held that this presumption of negligence is fixed upon the defendant by proof of the accident and the injury, the antecedent facts revealing the cause of the accident, legitimately, and from their very nature, cause the presumption to arise. And it is impossible to say from the cases that this presumption would have arisen but for the surrounding facts and circumstances which imperatively demanded it. Certainly it is more reasonable to suppose that this burden is placed upon the defendant by the proof of a fact that naturally creates it, as the breaking of an axeltree, rather than to jump at the conclusion from the bare happening of the accident, as the overturning of a coach, which might occur without the defendant’s fault.
The natural conclusion is that this presumption has some rela^ tion to and is somewhat dependent upon the manner of the accident and the causes that produced it.
Hr. Parsons (2 Parsons on Contracts, 224 — 5), after a careful interpretation and review of all the cases, arrives at a similar eon-*528elusion. He says: “ Tbe plaintiff must not merely prove that be bas sustained injury, but must go so much further as to show that he suffered from such accident, or from such other cause as may, with reasonable probability, he attributed to the negligence of the defendant. Thus far the onus is on the plaintiff. , But then it shifts, and the defendant must prove an absence of negligence or of default on his part.”
That is to say, the plaintiff does not make his prima facie case by simply proving the accident and the injury, but he must show something of the nature and cause thereof, and such a state of facts attending the event as, with reasonable probability, causes the presumption of negligence to arise. And the facts proven by the plaintiffs in the reported cases demonstrate that they are in harmony with this rule, and show that the plaintiffs have always proved the attending circumstances and the cause of the accident, in order to cause the presumption of negligence to arise. A stage-coach may be overturned and injury result to the passenger without the fault of the owner or his agent, and from this fact alone the plaintiff ought to be required, in making his prima facie case, to show such a state of facts attending the accident as reasonably and naturally raises the presumption of negligence against the defendant. The action is negligence, and as long as the defendant might be without fault negligence ought to be shown, or such a state of facts as naturally causes .the presumption to arise.
Either party may prove the surrounding facts and circumstances. If by the plaintiff, and he shows no facts which naturally and legitimately raises the presumption of negligence, or if he goes further, and shows the defendant without fault, he subjects himself to a nonsuit; if by the defendant, and he frees himself from fault or negligence, he recovers a verdict in his favor.
But however much doubt there may be, or if there be no doubt as to what proof causes the presumption of negligence to arise against the defendant, there certainly ought not to be any doubt whatever as to this rule of evidence; that if the proof by the plaintiff first establishes the presumption of negligence, and then absolutely destroys it, his case necessarily fails. And the application of this rule to the facts in the case forms the chief foundation for my opinion herein.
*529Adopt -the doctrine, to the fullest extent, that the bare proof of the accident and the injury raises the presumption of negligence against the • defendant, and yet there is no law or reason for holding that this rule of evidence must be upheld in a case where the plaintiff, after having raised the presumption, absolutely overthrows and destroys it by his own proof. If in proving the accident and the injury he goes beyond this and shows the defendant without fault, and exonerates him absolutely from all negligence and want of care, then his case must fail. He proves himself out of court, and leaves nothing for the defendant to do. And in such a case, in the event of a motion for non-suit, it is the province of the court to pass upon the facts and ascertain if the plaintiff has made a case, and if there is no proof tending to show negligence, and, on the contrary, all the evidence repels the presumption, then such motion should be granted.
Now apply these principles to the case in hand. Do the facts tend to show that the injury to the plaintiff was occasioned under such a state of circumstances as, with reasonable probability, the same may be attributed to the negligence of the defendant ? On the contrary, do not the facts conclusively prove the defendant without fault ?
The testimony, as produced by the plaintiffs, shows that the defendant’s sleigh, with the plaintiffs as passengers, and its load, had accomplished the task of crossing the Prickly Pear range of mountains without accident or trouble, notwithstanding the difficulties and dangers of that dangerous mountain pass, and had arrived in safety on this side of the range, demonstrating, beyond equivocation or doubt, that it was judiciously and properly loaded, and not overloaded, and at the time of the accident was on perfectly level ground, the team attached safe and gentle, and proceeding at a moderate pace, the driver sober, skillful, and showing the utmost care, having his horses under perfect control, as is evidenced by the fact that he stopped them still before they had proceeded eighteen inches after the happening of the accident, the harness in perfect order, the sleigh good and strong, and yet the accident occurred, and the sleigh overturned, and no one could explain the reason why or wherefore. There was no giving away of any part of the sleigh, or the harness, and no fault on the *530part of tbe driver or the horses. Nothing was broken, and everything in any way connected with the sleigh, the load, the harness, the horses and the driver, was in its place and in perfect order, when, upon a level road, the sleigh overturned while proceeding at the moderate rate of between five and six miles per hour.
This is the testimony, and what are the presumptions arising therefrom ? None, it seems to us, adverse to the defendants, but all in their favor, showing them without fault, and presenting a case of as pure an accident as ever occurred, and an accident, too, the cause of which no one has yet been able to explain.
After the presentation of this evidence by the plaintiffs the defendants moved the court for a nonsuit. Now, in examining this evidence to ascertain if the plaintiffs had made a prima facie case, if the court followed the rule indicated by Mr. Parsons, it would not look to the accident alone, but would examine into the cause thereof and the attending facts as disclosed by the evidence, and would determine from such facts, if the presumption of negligence naturally and reasonably arises, for, to the extent of showing such a state of facts as raises this presumption, the onus is on the plaintiffs by this rule. And so examining the testimony, we say the facts and circumstances attending the accident do not naturally or reasonably raise the presumption of negligence, but, on the contrary, render such a presumption utterly impossible. Therefore the elements that make up the plaintiffs’ prima facie case fail. If, however, the rule is invoked, that the bare proof of the accident and the injury makes the plaintiffs’ case, we say it is not applicable to a case where the bare, naked presumption is utterly overthrown by absolute and undisputed facts. And that is this case. The facts established by the plaintiffs, of their own motion, imperatively and conclusively prevent any presumption from arising adverse to the defendants. And upon a motion for a nonsuit the court must place this bare, naked presumption by the side of the overwhelming absolute facts, and if the facts are imperative and conclusive in their nature, of which the court must judge, the motion should prevail. For these reasons I think the motion for a nonsuit properly granted.